                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


JUSTIN LOVAN and ANGIE LOVAN,                          )
                                                       )
                          Plaintiffs,                  )
                                                       )
       vs.                                             )       Case No. 6:20-cv-03058-MDH
                                                       )
GENERAL MOTORS, LLC,                                   )
                                                       )
                          Defendant.                   )


                         ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is Plaintiffs’ Stipulation of Dismissal With Prejudice (Doc. 17) wherein

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs stipulate to the dismissal, with prejudice, of

all claims asserted in this case, with each party to bear its own attorneys’ fees and costs.


       WHEREFORE, after reviewing Plaintiffs’ Stipulation of Dismissal With Prejudice, the

Court hereby dismisses this case, in its entirety, with prejudice, and with each party to bear its

own costs and attorney fees.


       IT IS SO ORDERED.
DATED:         December 7, 2020
                                                        /s/ Douglas Harpool________________
                                                          DOUGLAS HARPOOL
                                                       UNITED STATES DISTRICT JUDGE




         Case 6:20-cv-03058-MDH Document 18 Filed 12/07/20 Page 1 of 1
